The plaintiff in error was convicted in the county court of Oklahoma county on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The judgment was rendered on March 7, 1927, and the appeal was lodged in this court on June 25, 1927. No briefs in support of the appeal have been filed. An examination of the record discloses no jurisdictional or fundamental error. The evidence reasonably sustains the verdict and judgment.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 320